         Case 1:20-cv-00048-TJC Document 23 Filed 11/20/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                            BILLINGS DIVISION


SALLY M. LASHLEY,                              Case No. CV-20-048-BLG-TJC

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

ANDREW M. SAUL,
COMMISSIONER OF SOCIAL
SECURITY,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that the Commissioner’s final decision
 is REVERSED and REMANDED for further administrative proceedings, a new
 hearing, and a new decision under sentence four of 42 U.S.C. § 450(g). See Shalala
 v. Schaefer, 509 U.S. 292 (1993).

        Dated this 20th day of November 2020.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Heidi Gauthier
                                  Heidi Gauthier, Deputy Clerk
